— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Motor Vehicles dated March 19, 1985, which, after a hearing, found that the petitioner had engaged in a fraudulent practice in violation of Vehicle and Traffic Law § 415 (9) (c) and had failed to notify purchasers of any warranty less than that of the full factory warranty, in violation of 15 NYCRR 78.14, and imposed a penalty of $1,000 for each offense and a 30-day suspension of its dealer registration.
Determination confirmed and proceeding dismissed on the merits, with costs.
A review of the record reveals that the determination is supported by substantial evidence. The hearing testimony of the petitioner’s principal established that it engaged in a course of conduct wherein it purchased cars from American Motors Corporation (hereinafter AMC) at a substantial savings, registered them as used by taking title in the name of Wantagh Rent a Car, its rental car division, and subsequently sold the vehicles to consumers as new cars. This resulted in prejudice to the purchasers in that the dates of first use listed *535with AMC were months before the date the purchasers bought the car, thereby shortening the length of the warranty given to the purchasers. Additionally, the purchasers lost the bargaining power they would have attained had they been aware of the status of the vehicles.
We do not find the penalty imposed for these serious violations to be so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). The petitioner’s activity constituted a course of conduct designed to take unfair advantage of the purchasers. To properly protect the public and legitimate dealerships from this type of conduct, stern action is indicated (see, Matter of Goldstein Motors v Melton, 51 AD2d 384). Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.